Case 20-40709   Doc 5   Filed 11/17/20 Entered 11/17/20 15:34:03   Desc Main
                           Document    Page 1 of 6
Case 20-40709   Doc 5   Filed 11/17/20 Entered 11/17/20 15:34:03   Desc Main
                           Document    Page 2 of 6
Case 20-40709   Doc 5   Filed 11/17/20 Entered 11/17/20 15:34:03   Desc Main
                           Document    Page 3 of 6
Case 20-40709   Doc 5   Filed 11/17/20 Entered 11/17/20 15:34:03   Desc Main
                           Document    Page 4 of 6
Case 20-40709   Doc 5   Filed 11/17/20 Entered 11/17/20 15:34:03   Desc Main
                           Document    Page 5 of 6
Case 20-40709   Doc 5   Filed 11/17/20 Entered 11/17/20 15:34:03   Desc Main
                           Document    Page 6 of 6
